Judgment of the Supreme Court, Suffolk" County, entered February 15, 1967, affirmed, with costs. No opinion. Appeal from judgment of said court dated November 10, 1966 dismissed, without costs. That judgment was superseded by the judgment entered February 15, 1967 and that appeal has been abandoned. Brennan, Acting P. J., Rabin, Benjamin and Munder, JJ., concur; Martuscello, J., concurs in the dismissal of the appeal from the judgment dated November 10, 1966, but dissents from the affirmance of the judgment entered February 15, 1967 and votes to reverse that judgment and to grant a new trial, on the ground that the verdict was against the weight of the evidence.